Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1, 4, and 10-11 are objected to because of the following informalities: 
Claim 1 in line 9 recite “the perpendicular section wherein the perpendicular section” and should include a comma to recite “the perpendicular section, wherein the perpendicular section”.
Claim 4 in line 2 recites “a material chosen a group of materials” and should be “a material chosen from a group of materials”. 
Claim 11 in lines 10-11 recite “the perpendicular section wherein the perpendicular section” and should include a comma to recite “the perpendicular section, wherein the perpendicular section”.
Claim 11 in lines 12-13 recites “a material chosen a group of materials” and should be “a material chosen from a group of materials”. 

Claim Rejections - 35 USC § 112
Claims 1, 4, 6-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sharp” in claim 1 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much more or less curvature is considered sharp at the perpendicular transition of the T-shaped fitting. Further, the specification lacks the word “sharp” and “corners” and it appears the applicant relied on Figs. 3 and 5 with respect to a “sharp” corner, however, drawings are two-dimensional and are used for illustration purposes. One of ordinary skill in the art would recognize that the applicant’s invention is a three-dimensional object where even the sharpest corner would have a curvature. Therefore, the term “sharp” is unclear absent a standard for ascertaining the degree of what is considered “sharp”. For examination purposes, the limitation will be interpreted as “the linear section form .
Claim 11 also recites “form sharp 90 degree outer corners” and is unclear for the same reasons above for claim 1. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 4 and 6-9 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz Viegener II GmbH & Co KG (DE 20302761 U1, hereinafter “Franz”).
In regard to claim 1, Franz discloses a pipe fitting replacement device (Fig. 1, pipe fitting tee 1. See note below.) comprising: 
a shell (Fig. 1, pipe tee fitting 1) having three orifices positioned therein (Fig. 1, 1 has three orifices defined by each socket 2 in which the pipes 6 insert through similar to the applicant’s invention) said shell being T-shaped (Fig. 1, the fitting 1 is T-shaped) having a pair of the three orifices positioned in alignment with each other in respective parallel spaced planes (See image below, the pair of orifices at Plane 1 and Plane 2 have respective parallel spaced planes), a third one of the three orifices being perpendicular to the pair of the three orifices (See image below, orifice at Plane 3 perpendicular to the pair of orifices), a linear section of the shell forming a junction with a perpendicular section of the shell (See image below, the linear section forms a junction with the perpendicular section), the linear section being straight on a topmost surface of the linear section (See image below, indicated at the straight topmost surface of the linear section) and the perpendicular section being straight at outermost surfaces of the perpendicular section (See image below, the perpendicular section includes at least two straight outermost surfaces) wherein the perpendicular section and the linear section form sharp 90 degree outer corners in a central plane of the shell (See image below, the linear section and the perpendicular section are angled at 90 degrees similar to the applicant’s invention in a central plane of the fitting. The central plane defined by the cross-section as shown which is a central cut view of fitting 1 that includes the corners as indicated. Also, see the section above under 35 USC § 112.); and 
a plurality of fasteners (Fig. 1, each socket 2 includes a fastener at 3), each fastener being engaged to the shell (Fig. 1, 3 is engaged to 1 similar to the applicant’s invention at 18 as shown in Fig. 1 and is engaged to shell 12 such that 18 and 12 are formed as a single part) and extending from a respective orifice (Fig. 1, each fastener 3 extends radially outward from the orifices at 2), the shell being sized and shaped such that the shell is complementary to an existing pipe fitting positioned in a piping network (Figs. 1 and 4, 1 is sized and shaped to complementary fit pipes 6 and 7), wherein each fastener is configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting from the piping network (Figs. 1 and 4, terminal pipe segments defined by pipes 6 and 7 are sealably engaged with 1 by the seals at 4).

    PNG
    media_image1.png
    484
    661
    media_image1.png
    Greyscale

It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. The following are recitations of intended use:
The recitation “pipe fitting replacement device” in line 1 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “pipe fitting".  Therefore, little patentable weight is given to "pipe fitting replacement device”.   
The recitation “existing pipe fitting” in line 5 and “configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting” in lines 6-8 are recitations of intended use of shell 12 to be fitted to existing pipes by removal of an existing pipe section, however, does not structurally differentiate the claimed apparatus from the pipe tee fitting 1 of Franz where pipes 6 and 7 are inserted into 1.
In regard to claim 4, Franz discloses the pipe fitting replacement device of claim 1, wherein the shell comprises a material chosen from a group of materials consisting of steel, stainless steel, cast iron, black iron, copper, brass, aluminum, polyvinyl chloride, and cross-linked polyethylene (In [0030] of the English translation discloses 1 can be made of steel or copper).  
In regard to claim 5, Franz discloses the pipe fitting replacement device of claim 1, wherein the shell is T-shaped (Fig. 1).
In regard to claim 6, Franz discloses the pipe fitting replacement device of claim 1, wherein each orifice has a respective circumference such that the plurality of orifices comprises orifices having a variety of circumferences (Fig. 1, orifices at 2 have at least a variety of circumferences by the grooves at 4 since the diameter at 4 is different than other sections of the pipe tee fitting 1). 
In regard to claim 7, Franz discloses the pipe fitting replacement device of claim 1, wherein the fastener comprises a crimp connection (Figs. 1 and 3, crimp connection defined at each section at 3 that are crimped by a crimping tool 10 as shown in Fig. 3), wherein the crimp connection is configured for crimping for sealably engaging the fastener to the terminal pipe segment (Figs. 3 and 4, the crimping tool 10 crimps each section at 3 to seal against the outer surface of pipes 6 and 7).
It is also noted that the recitation “configured for crimping for sealably engaging the fastener to the terminal pipe segment” is a recitation of intended use which does not differentiate the claimed apparatus to the prior art Franz. See the note above for claim 1 regarding recitations of intended use.   
In regard to claim 8, Franz discloses the pipe fitting replacement device of claim 7, wherein the crimp connection comprises a material chosen from a group of materials consisting of stainless steel, carbon steel, and copper (In [0030] of the English translation discloses 1 can be made of copper which includes the crimp connection at 3).  
In regard to claim 9, Franz discloses the pipe fitting replacement device of claim 7, wherein the crimp connection comprises a flare positioned in the fastener (Fig. 1, groove at 4 flares radially outward) and extending radially and outwardly therefrom defining a recess within the fastener (Fig. 1, grooves at 4 extend radially and outwardly that defines a recess for the seals that fit in the grooves of 4), the recess having a gasket positioned therein (Fig. 1, at 4), wherein the flare is configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment (Fig. 3 shows the connection before crimping by the tool 10 and Fig. 4 shows the connection after the tool 10 is applied which compresses the flare closer to the outer surface of pipes 6 and 7).
It is also noted that the recitation “configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment” is a recitation of intended use which does not differentiate the claimed apparatus to the prior art Franz. See the note above for claim 1 regarding recitations of intended use.   
In regard to claim 11, Franz discloses a pipe fitting replacement device (Fig. 1, pipe fitting tee 1. See note above for claim 1 with regard to recitations of intended use.) comprising: Page 3 of 6
a shell (Fig. 1, pipe tee fitting 1) having three orifices (Fig. 1, pipe tee fitting 1 has three orifices defined by each socket 2 in which the pipes 6 insert through similar to the applicant’s invention) positioned therein, said shell being T-shaped (Fig. 1, the fitting 1 is T-shaped) having a pair of the three orifices positioned in alignment with each other in respective parallel spaced planes (See image attached to claim 1 above, the pair of orifices at Plane 1 and Plane 2 have respective parallel spaced planes), a third one of the three orifices being perpendicular to the pair of the three orifices (See image attached to claim 1 above, orifice at Plane 3 perpendicular to the pair of orifices), a linear section of the shell forming a junction with a perpendicular section of the shell (See image attached to claim 1 above, the linear section forms a junction with the perpendicular section), the linear section being straight on a topmost surface of the linear section (See image attached to claim 1 above, indicated at the straight topmost surface of the linear section) and the perpendicular section being straight at outermost surfaces of the perpendicular section (See image attached to claim 1 above, the perpendicular section includes at least two straight outermost surfaces) wherein the perpendicular section and the linear section form sharp 90 degree outer corners in a central plane of the shell (See image attached to claim 1 above, the linear section and the perpendicular section are angled at 90 degrees similar to the applicant’s invention in a central plane of the fitting. The central plane defined by the cross-section as shown which is a central cut view of fitting 1 that includes the corners as indicated. Also, see the section above under 35 USC § 112.), the shell comprising a material chosen from a group of materials consisting of steel, stainless steel, cast iron, black iron, copper, brass, aluminum, polyvinyl chloride, and cross-linked polyethylene (In [0030] of the English translation discloses 1 can be made of steel or copper), each orifice having a respective circumference such that the plurality of orifices comprises orifices having a variety of circumferences (Fig. 1, orifices at 2 have at least a variety of circumferences by the grooves at 4 since the diameter at 4 is different than other sections of the pipe tee fitting 1); and 
a plurality of fasteners (Fig. 1, each socket 2 includes a fastener at 3), each fastener being engaged to the shell (Fig. 1, 3 is engaged to 1 similar to the applicant’s invention at 18 as shown in Fig. 1 and is engaged to shell 12 such that 18 and 12 are formed as a single part) and extending from a respective orifice (Fig. 1, each fastener 3 extends radially outward from the orifices at 2), the shell being sized and shaped such that the shell is complementary to an existing pipe fitting positioned in a piping network (Figs. 1 and 4, 1 is sized and shaped to complementary fit pipes 6 and 7. See note above for claim 1 with regard to recitations of intended use.), wherein each fastener is configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting from the piping network (Figs. 1 and 4, terminal pipe segments defined by pipes 6 and 7 are sealably engaged with 1 by the seals at 4. See note above for claim 1 with regard to recitations of intended use.), the fastener comprising a crimp connection (Figs. 1 and 3, crimp connection defined at each section at 3 that are crimped by a crimping tool 10 as shown in Fig. 3), wherein the crimp connection is configured for crimping for sealably engaging the fastener to the terminal pipe segment (Figs. 3 and 4, the crimping tool 10 crimps each section at 3 to seal against the outer surface of pipes 6 and 7. See note above for claim 1 with regard to recitations of intended use.), the crimp connection comprising a material chosen from a group of materials consisting of stainless steel, carbon steel, and copper (In [0030] of the English translation discloses 1 can be made of copper which includes the crimp connection at 3), the crimp connection comprising a flare positioned in the fastener (Fig. 1, groove at 4 flares radially outward) and extending radially and outwardly therefrom defining a recess within the fastener (Fig. 1, grooves at 4 extend radially and outwardly that defines a recess for the seals that fit in the grooves of 4), the recess having a gasket positioned therein (Fig. 1, at 4), wherein the flare is configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment (Fig. 3 shows the connection before crimping by the tool 10 and Fig. 4 shows the connection after the tool 10 is applied which compresses the flare closer to the outer surface of pipes 6 and 7).

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Franz shows rounded transitions of the outer surfaces of the junction of the linear section and perpendicular section of the device, however, the term “sharp” in claim 1 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much more or less curvature is considered sharp at the perpendicular transition of the T-shaped fitting. Further, the specification lacks the word “sharp” and “corners” and it appears the applicant relied on Figs. 3 and 5 with respect to a “sharp” corner, however, drawings are two-dimensional and are used for illustration purposes. One of ordinary skill in the art would recognize that the applicant’s invention is a three-dimensional object where even the sharpest corner would have a curvature. Therefore, the term “sharp” is unclear absent a standard for ascertaining the degree of what is considered “sharp” and the applicant’s arguments are unpersuasive. 
Further, Fig. 1 of the applicant’s invention appears to show a rounded transition at the perpendicular junction. See the image below.

    PNG
    media_image2.png
    569
    607
    media_image2.png
    Greyscale

In comparison, the prior art Franz shows a similar rounded transition as shown below. 

    PNG
    media_image3.png
    322
    503
    media_image3.png
    Greyscale

Both the applicant’s invention and the prior art Franz show a rounded transition in order to provide the same critical feature of a 90 degree fluid flow path, however, with regard to a “sharp” corner, absent a standard for ascertaining the degree of what is considered “sharp” and only relying on the drawings would not allow one of ordinary skill in the art to be reasonably apprised of the scope of the term “sharp”. See the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679